DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Drawings
The corrected drawings filed 11/24/2021 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “wherein the insulative material further includes one or more of an oxide of Al or Hf.” Claim 1, from which claim 3 depends, recites “wherein the insulative material includes one or more of an oxide of Ti or Mg.” The two limitations when considered together can be interpreted to require that the insulative layer must include at least one of an oxide of Ti and an oxide of Mg (per claim 1) and additionally an oxide of Al or an oxide of Hf (per claim 3) or wherein the insulative layer must include at least one of an oxide of Ti and an oxide Mg (per claim 1) and additionally that oxide layer must include at least one of elements Al or Hf. A review of the specification reveals that the insulative material is only ever a single, binary or ternary compound oxide material rather than a multilayer of discrete metal oxides as can be interpreted by the claim. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Suggested language to overcome this rejection includes: “3. The apparatus of claim 1, wherein the insulative material further includes one or more of Al or Hf.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10, 13-14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano).

Re claim 1, Ochiai teaches an apparatus comprising: 
a transistor (selection transistor Col. 6 lines 24-30) having a source (15), a drain (15), and a gate (13/12); 
a word-line coupled to the gate (Col. 6 lines 37-38); 
a bit-line (17) extending in a first direction (vertical), the bit-line coupled to one of the source or drain of the transistor; 
a plate-line (29) extending in the first direction; 

a first structure (22 Col. 8 lines 23-26) comprising a refractive inter-metallic (Ti), wherein the first structure is coupled (electrically and mechanically coupled) to the source or drain of the transistor through the one or more vias;
a second structure (23 Col. 8 lines 26-27) comprising a first conductive oxide (RuOx or LSCO Col. 11 lines 13-16), wherein the second structure comprises first (left bottom horizontal portion), second (top horizontal portion), and third (left vertical portion) sections, wherein the first section extends in a second direction (horizontal) orthogonal to the first direction, wherein the second section is parallel to the first section, and wherein portions of the third section (left vertical portion) are adjacent to the first and second sections such that the third section extends in the first direction; 
a third structure (25 Col. 8 lines 36-37 including Tables 4, 5 and 6) comprising a perovskite (BiXSrYTa2O9), wherein the third structure comprises first (left bottom horizontal portion), second (top horizontal portion), and third (left vertical portion) sections, wherein a surface of the first section is adjacent to a surface of the first section of the second structure, wherein a surface of the second section is adjacent to a surface of the second section of the second structure, and wherein a surface of the third section is adjacent to a surface of the third section of the second structure, wherein the first and the second sections of the third structure are parallel to one another and extend along the 
a fourth structure (26 Col. 11 lines 13-14) comprising a second conductive oxide (RuOx or LSCO Col. 11 lines 13-16), wherein the fourth structure is between (see Applicant’s definition of “between” [0037] of the instant application) the first and second sections of the third structure, and wherein a portion of the fourth structure is adjacent to a portion of the third section of the third structure (Fig. 3).

Ochiai does not explicitly teach a fifth structure coupled to a side of the first section of the second structure, wherein the fifth structure comprises an insulative material, wherein the insulative material includes one or more of an oxide of Ti or Mg. However, Ochiai does teach an interlayer dielectric 27 surrounding the capacitive stack (Fig. 3)

Nagano teaches a FERAM apparatus having a conformal insulative material film comprising TiAlO (1 hydrogen barrier layer 12 Fig. 2 [0029] translated description) surrounding the FE capacitor stack between the FE capacitor stack and the interlayer dielectric (spacer insulating film 13).

It would have been obvious at the time of the invention to add the invention of Nagano, including forming a TiAliO hydrogen barrier layer over the FE capacitor stack of Ochiai between the capacitor and the interlayer dielectric layer (interlayer dielectric 27).



Re claim 2, Ochiai teaches wherein the capacitive structure comprises: a sixth structure (27) adjacent to a side of the second section of the second structure, wherein the sixth structure comprises a second insulative material (Col. 9 lines 29-31).

For purposes of examination claim 3 is being interpreted as requiring the insulative material further requiring Al as supported in the specificaiton).
Re claim 3, Ochiai and Nagano further teach wherein the insulative material further includes one or more of an oxide of Al ([0029] TiAlO)

Re claim 4, Ochiai teaches wherein the transistor is one of a planar transistor or a non-planar transistor (Fig. 3).

Re claim 6, Ochiai teaches wherein the refractive inter-metallic is a conductive material which includes one or more of: Ti, V, Cr, Mn, Zr, Nb, Mo, Tc, Ru, Rh, Hf, Ta,W, Re, Os, Ir, Al, or Co (Col. 8 lines 23-26).

Re claim 7, Ochiai teaches wherein the transistor is positioned in a backend of a die, or wherein the transistor is positioned in a frontend of the die (the transistor body is in the substrate die and has therefore been made in a FEOL process Fig. 3).

Re claim 8, Ochiai teaches wherein the first or second conductive oxides include oxides of one or more of: Ir, Ru, Pd, Ps, or Re (Col. 8 lines 26-27).

Re claim 10, Ochiai teaches wherein the perovskite includes one of: La, Sr, Co, Ru, Mn, Y, Na, Cu, or Ni.

Re claim 13, Ochiai teaches a method for forming a differential ferroelectric memory, wherein the method comprising: 
forming a transistor (selection transistor Col. 6 lines 24-30) having a source (15), a drain (15), and a gate (13/12); 
forming a word-line coupled to the gate (Col. 6 lines 37-38); 
forming a bit-line (17) extending in a first direction (vertical), the bit-line coupled to one of the source or drain of the transistor; 
forming a plate-line (29) extending in the first direction; 
forming a capacitive structure coupled (electrically and mechanically coupled) to one of the source or drain of the transistor through the one or more vias (19/21), wherein forming the capacitive structure comprises: 
forming a first structure (22 Col. 8 lines 23-26) comprising a refractive inter-metallic (Ti), wherein the first structure is coupled (electrically and mechanically coupled) to the source or drain of the transistor through the one or more vias;
x or LSCO Col. 11 lines 13-16), wherein the second structure comprises first (left bottom horizontal portion), second (top horizontal portion), and third (left vertical portion) sections, wherein the first section extends in a second direction (horizontal) orthogonal to the first direction, wherein the second section is parallel to the first section, and wherein the third section is adjacent to the first and second sections such that the third section extends in the first direction; 
a third structure (25 Col. 8 lines 36-37 including Tables 4, 5 and 6) comprising a perovskite (BiXSrYTa2O9), wherein the third structure comprises first (left bottom horizontal portion), second (top horizontal portion), and third (left vertical portion) sections, wherein a portion of the first section is adjacent to the first section of the second structure, wherein a portion of the second section is adjacent to the second section of the second structure, and wherein the third section is adjacent to the third section of the second structure, wherein the first and the second sections of the third structure are parallel to one another and extend along the second direction, wherein portions of the first and second sections of the third structure are adjacent to portions of the first structure; 
forming a fourth structure (26 Col. 11 lines 13-14) comprising a second conductive oxide (RuOx or LSCO Col. 11 lines 13-16), wherein the fourth structure is between (see Applicant’s definition of “between” [0037] of the instant application) the first and second sections of the third structure, and wherein a 

Ochiai does not explicitly teach a fifth structure coupled to a side of the first section of the second structure, wherein the fifth structure comprises an insulative material, wherein the insulative material includes one or more of an oxide of Ti or Mg. However, Ochiai does teach an interlayer dielectric 27 surrounding the capacitive stack (Fig. 3)

Ochiai does not explicitly teach a fifth structure coupled to a side of the first section of the second structure, wherein the fifth structure comprises an insulative material, wherein the insulative material includes one or more of an oxide of Ti or Mg. However, Ochiai does teach an interlayer dielectric 27 surrounding the capacitive stack (Fig. 3)

Nagano teaches a FERAM apparatus having a conformal insulative material film comprising TiAlO (1 hydrogen barrier layer 12 Fig. 2 [0029] translated description) surrounding the FE capacitor stack between the FE capacitor stack and the interlayer dielectric (spacer insulating film 13).

It would have been obvious at the time of the invention to add the invention of Nagano, including forming a TiAliO hydrogen barrier layer over the FE capacitor stack of Ochiai between the capacitor and the interlayer dielectric layer (interlayer dielectric 27).



Re claim 14, Ochiai and Nagano further teaches wherein forming the capacitive structure comprises: forming a sixth structure (conformal hydrogen barrier layer 12 from Nagano when applied to Ochiai would cover the left and right side of the capacitive structure as defined by the presence of the electrode 28 thus the fifth structure would be the conformal film on the left side and the sixth structure would be the conformal film on right side) adjacent to a side of the second section of the second structure, wherein the sixth structure comprises a barrier material (Nagano [0029]).

Re claim 16, Ochiai teaches wherein the first or second conductive oxides include oxides of one or more of: Ir, Ru, Pd, Ps, or Re (Col. 8 lines 26-27).

Re claim 18, Ochiai teaches wherein the perovskite includes one of: La, Sr, Co, Ru, Mn, Y, Na, Cu, or Ni.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano) further in view of US 20080073680 (Wang).

Re claims 5 and 9, Ochiai and Nagano teach the apparatus of claim 1, however Ochiai does not explicitly teach wherein the perovskite is doped with La or Lanthanides (claim 5), nor wherein the perovskite includes one of: LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, YBa2Cu307, Bi2Sr2CaCu2O8, or LaNiO3 (claim 9).

However, Ochiai does teach wherein the perovskite can be formed of (BiXSrYTa2O9) (Col. 8 lines 36-37 including Tables 4, 5 and 6).

Wang teaches ferroelectric memory cell wherein the ferroelectric material in the capacitor can be formed of BiXSrYTa2O9 or lanthanum doped PLZT or any film having ABO.sub.3 wherein the A site is selected from Bi, Pb, Ba, Sr, Ca, Na, K or a rare earth element and the B side is occupied by at least one element selected from Ti, Zr, Nb, Ta, W, Mn, Fe, Co and Cr (this stoichiometry allows for LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3) ([0062]).

It would have been obvious at the time of the invention to add the invention of Wang including forming the perovskite of Ochiai of either lanthanum doped PLZT or any of LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3.

The motivation to do so is that lanthanum doped PLZT, LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3 are all known ferroelectric perovskites which are used for the same purpose as the BiXSrYTa2O9 of Ochiai and in the same device and are thus materially equivalent.  

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie 

Re claims 15 and 17, Ochiai and Nagano teach the method of claim 13, and Ochiai further teaches 
	The barrier material includes one or more of an oxide of: Ti, Al, or Mg (Nagano [0029])
the transistor is one of a planar transistor or a non-planar transistor (Ochiai Fig. 3), 
the refractive inter-metallic includes one or more of: Ti, V, Cr, Mn, Zr, Nb, Mo, Tc, Ru, Rh, Hf, Ta,W, Re, Os, Ir, Al, or Co (Ochiai Col. 9 lines 14-26) and 
the transistor is positioned in a backend of a die, or wherein the transistor is positioned in a frontend of the die (the transistor body is in the substrate die and has therefore been made in a FEOL process Ochiai Fig. 3) (claim 15).

Ochiai does not explicitly teach wherein the perovskite is doped with La or Lanthanides (claim 15), nor wherein the perovskite includes one of: LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, YBa2Cu307, Bi2Sr2CaCu2O8, or LaNiO3 (claim 17).

XSrYTa2O9) Col. 8 lines 36-37 including Tables 4, 5 and 6).

Wang teaches ferroelectric memory cell wherein the ferroelectric material in the capacitor can be formed of BiXSrYTa2O9 or lanthanum doped PLZT or any film having ABO.sub.3 wherein the A site is selected from Bi, Pb, Ba, Sr, Ca, Na, K or a rare earth element and the B side is occupied by at least one element selected from Ti, Zr, Nb, Ta, W, Mn, Fe, Co and Cr (this stoichiometry allows for LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3) ([0062]).

It would have been obvious at the time of the invention to add the invention of Wang including forming the perovskite of Ochiai of either lanthanum doped PLZT or any of LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3.

The motivation to do so is that lanthanum doped PLZT, LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3 are all known ferroelectric perovskites which are used for the same purpose as the BiXSrYTa2O9 of Ochiai and in the same device and are thus materially equivalent.  

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" .

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano) further in view of US 20040129961 (Paz de Araujo).

Re claim 11, Ochiai and Nagano teach the apparatus of claim 1, but Ochiai is silent with regards to the shape of the capacitive structure.

Paz de Araujo teaches a FERAM having a capacitor structure, which is formed by depositing layers of material over a raised structure to form a pillar capacitor.  Paz de Araujo discloses that the shape of the pillar can be virtually any shape including a cylinder ([0101]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to add the invention of Paz de Araujo including forming the capacitor of Ochiai having a cylindrical shape.

Applicant has not provided any evidence that the shape of the capacitor is critical to the operation of the device. Furthermore, the prior art teaches that the shape of the element In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04 (IV)(B).

Re claim 19, Ochiai and Nagano teach the method of claim 13, but Ochiai is silent with regards to the shape of the capacitive structure.

Paz de Araujo teaches a FERAM having a capacitor structure, which is formed by depositing layers of material over a raised structure to form a pillar capacitor.  Paz de Araujo discloses that the shape of the pillar can be virtually any shape including a cylinder ([0101]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to add the invention of Paz de Araujo including forming the capacitor of Ochiai having a cylindrical shape.

Applicant has not disclosed that the claimed shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for specific shape limitations to be prima facie unobvious.  The claimed shape is considered to be a "preferred" or "optimum" shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04 (IV)(B).

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano) further in view of WO 2013147295 (Shimada).

Re claim 12, Ochiai and Nagano teach the apparatus of claim 1, but Ochiai does not explicitly teach wherein the perovskite is doped with Sc or Mn to control leakage through the third structure.

Shimada teaches perovskite material doped with Mn in the B site of the perovskite ([0048-0053]) which can be used in a ferroelectric memory ([0150]).



The motivation to do so is that doping perovskite with manganese provides the predictable result of enhancing the mechanical quality factor of the material ([0053]).

Re claim 20, Ochiai and Nagano teach the method of claim 13, but Ochiai does not explicitly teach wherein the perovskite is doped with Sc or Mn to control leakage through the third structure.

Shimada teaches perovskite material doped with Mn in the B site of the perovskite ([0048-0053]) which can be used in a ferroelectric memory ([0150]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to dope the perovskite of Ochiai with manganese.

The motivation to do so is that doping perovskite with manganese provides the predictable result of enhancing the mechanical quality factor of the material ([0053]).

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano) further in view of 20200004583 (Kelly).

Re claim 21, Ochiai teaches a non-volatile memory wherein the non-voltaile memory includes bit-cells, wherein one of the bit-cells includes: 
a transistor (selection transistor Col. 6 lines 24-30) having a source (15), a drain (15), and a gate (13/12); 
a word-line coupled to the gate (Col. 6 lines 37-38); 
a bit-line (17) extending in a first direction (vertical), the bit-line coupled to one of the source or drain of the transistor; 
a plate-line (29) extending in the first direction; 
and a capacitive structure coupled (electrically and mechanically coupled) to one of the source or drain of the transistor through one or more vias (19/21), and to the plate-line, wherein the capacitive structure comprises: 
a first structure (22 Col. 8 lines 23-26) comprising a refractive inter-metallic (Ti), wherein the first structure is coupled (electrically and mechanically coupled) to the source or drain of the transistor through the one or more vias;
a second structure (23 Col. 8 lines 26-27) comprising a first conductive oxide (RuOx or LSCO Col. 11 lines 13-16), wherein the second structure comprises first (left bottom horizontal portion), second (top horizontal portion), and third (left vertical portion) sections, wherein the first section extends in a second direction (horizontal) orthogonal to the first direction, wherein the second section is parallel to the first section, and wherein portions of the third section (left vertical portion) are adjacent to the first and second sections such that the third section extends in the first direction; 
XSrYTa2O9), wherein the third structure comprises first (left bottom horizontal portion), second (top horizontal portion), and third (left vertical portion) sections, wherein a surface of the first section is adjacent to a surface of the first section of the second structure, wherein a surface of the second section is adjacent to a surface of the second section of the second structure, and wherein a surface of the third section is adjacent to a surface of the third section of the second structure, wherein the first and the second sections of the third structure are parallel to one another and extend along the second direction, wherein portions of the first and second sections of the third structure are adjacent to portions of the first structure; 
a fourth structure (26 Col. 11 lines 13-14) comprising a second conductive oxide (RuOx or LSCO Col. 11 lines 13-16), wherein the fourth structure is between (see Applicant’s definition of “between” [0037] of the instant application) the first and second sections of the third structure, and wherein a portion of the fourth structure is adjacent to a portion of the third section of the third structure (Fig. 3).

However, Ochiai does not explicitly teach that the non-volatile memory is coupled to an artificial intelligence processor in a system.

Kelly teaches a system having an artificial intelligence processor (309 [0044]) coupled to a non-volatile memory (324 [0044]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the FERAM of Ochiai in a processor system including an artificial intelligence processing system.

The motivation to do so is that all processors require memory and the non-volatile FeRAM memory of Ochiai provides the predictable result of having high-speed rewriting (Ochiai Col. 1 lines 17-19).

Ochiai does not explicitly teach a fifth structure coupled to a side of the first section of the second structure, wherein the fifth structure comprises an insulative material, wherein the insulative material includes one or more of an oxide of Ti or Mg. However, Ochiai does teach an interlayer dielectric 27 surrounding the capacitive stack (Fig. 3)

Nagano teaches a FERAM apparatus having a conformal insulative material film comprising TiAlO (1 hydrogen barrier layer 12 Fig. 2 [0029] translated description) surrounding the FE capacitor stack between the FE capacitor stack and the interlayer dielectric (spacer insulating film 13).

It would have been obvious at the time of the invention to add the invention of Nagano, including forming a TiAliO hydrogen barrier layer over the FE capacitor stack of Ochiai between the capacitor and the interlayer dielectric layer (interlayer dielectric 27).



Re claim 22, Ochiai teaches wherein the capacitive structure comprises: a sixth structure (27) adjacent to a side of the second section of the second structure, wherein the sixth structure comprises a second insulative material (Col. 9 lines 29-31).

Re claim 23, Ochiai and Nagano teach the method of claim 13, and Ochiai further teaches 
	the insulative material further includes Al (Nagano [0029]);
the transistor is one of a planar transistor or a non-planar transistor (Ochiai Fig. 3), 
the refractive inter-metallic includes one or more of: Ti, V, Cr, Mn, Zr, Nb, Mo, Tc, Ru, Rh, Hf, Ta,W, Re, Os, Ir, Al, or Co (Ochiai Col. 9 lines 14-26) and 
the transistor is positioned in a backend of a die, or wherein the transistor is positioned in a frontend of the die (the transistor body is in the substrate die and has therefore been made in a FEOL process Ochiai Fig. 3).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection relies on Nagano to teach the new limitation requiring the insulative film to be an oxide of Ti or Mg as explained in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812